UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended March 31, 2011 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from to Commission File Number 000-53790 FIRST SENTRY BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) West Virginia 03-0398338 (State or Other Jurisdiction of Incorporation or organization ) (I.R.S. Employer Identification No.) 823 Eighth Street, Huntington, West Virginia (Address of Principal Executive Offices) (Zip Code) (304) 522-6400 Registrant’s telephone number, including area code Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x. Indicate the number of shares outstanding of each of the Issuer’s classes of common stock as of the latest practicable date. 1,437,651 shares of Common Stock, par value $1.00 per share, were issued and outstanding as of May 16, 2011. FIRST SENTRY BANCSHARES, INC. Form 10-Q Quarterly Report Table of Contents PART I FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 24 COMPARISON OF FINANCIAL CONDITION AT MARCH 31, 2, 2010 25 COMPARISON OF OPERATING RESULTS FOR THE THREE MONTHS ENDED MARCH 31, 2 28 LIQUIDITY AND CAPITAL RESOURCES 31 OFF-BALANCE SHEET ARRANGEMENTS AND CONTRACTUAL OBLIGATIONS 32 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 32 ITEM 4. CONTROLS AND PROCEDURES 32 PART II OTHER INFORMATION 33 ITEM 1. LEGAL PROCEEDINGS 33 ITEM 1A. RISK FACTORS 33 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 33 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 33 ITEM 4. REMOVED AND RESERVED 33 ITEM 5. OTHER INFORMATION 33 ITEM 6. EXHIBITS 33 SIGNATURES 34 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS March 31, 2011 (Unaudited) and December 31, 2010 (Dollars in Thousands) March 31, December 31, (Unaudited) ASSETS Cash and due from banks $ $ Federal funds sold Cash and cash equivalents Interest-earning deposits Investments available-for-sale Investments held-to-maturity (fair value approximates $22,652 and $22,786, respectively) Federal Home Loan Bank stock, at cost Loans, net of allowance of $5,230 (unaudited) and $5,005, respectively Interest receivable Bank premises and equipment, net Other real estate owned Goodwill and core deposit intangible Other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Securities sold under agreements to repurchase Federal Home Loan Bank advances Interest payable Income taxes payable - Other liabilities TRUST PREFERRED SECURITIES STOCKHOLDERS' EQUITY Common stock, $1 par value, 5,280,000 shares authorized 1,437,651 issued and outstanding at March 31, 2011 (unaudited) and December 31, 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) ) $ $ See accompanying notes to consolidated financial statements. 3 FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Three Months Ended March 31, 2011 and 2010 (Unaudited) (Dollars in Thousands, Except Earnings Per Share) Three Months Ended March 31, INTEREST INCOME Loans, including fees $ $ Investment securities Interest-earning deposits and cash equivalents 42 17 INTEREST EXPENSE Deposits Securities sold under agreements to repurchase 97 Trust preferred securities 58 59 Advances NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service fees 19 22 Securities gains (losses) ) ) Other charges, commissions and fees OTHER EXPENSES Salaries and employee benefits Equipment and occupancy expenses Data processing Professional fees Taxes, other than payroll, property and income 63 71 Insurance Other expenses INCOME BEFORE INCOME TAX INCOME TAX EXPENSE NET INCOME $ $ WEIGHTED AVERAGE EARNINGS PER SHARE $ $ See accompanying notes to consolidated financial statements. 4 FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended March 31, 2011 and 2010 (Unaudited) (Dollars in Thousands) Three Months Ended March 31, Net income $ $ Other comprehensive income: Unrealized gains (losses) on securities: Unrealized holding gains arising during the period Less: reclassification adjustment for losses included in net income 23 18 Cumulative-effect adjustment to apply GAAPfor transfer of securities from available-for-sale to held-to-maturity 15 13 Adjustment for income tax expense ) ) Other comprehensive income, net of tax Comprehensive income $ $ See accompanying notes to consolidated financial statements. 5 FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2011 and 2010 (Unaudited) (Dollars in Thousands) March 31, March 31, CASH FLOWS FROM OPERATING CASH ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation and amortization Investment securities amortization (accretion), net Securities losses (gains) 23 18 Loss on sale of foreclosed and repossessed properties 7 - Changes in: Interest receivable ) ) Other assets 86 Interest payable 6 52 Income taxes payable Other liabilities ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Net (increase) decrease in interest-earning deposits ) Maturities of investments available-for-sale - Redemptions of investments available-for-sale Redemptions of investments held-to-maturity Purchase of investments for available-for-sale ) ) Sale of Federal Home Loan Bank stock - Net (increase) decrease in loans Proceeds from sale of foreclosed properties 20 Proceeds from sale of other personal property 18 35 Purchases of premises and equipment ) ) NET CASH PROVIDED BY INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITES Net increase in deposits Net change in agreements to repurchase securities ) Net change in FHLB loans ) ) Cash dividends paid ) ) NET CASH USED IN FINANCING ACTIVITIES ) ) NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND DUE FROM BANKS, BEGINNING CASH AND DUE FROM BANKS, ENDING $ $ (Continued) See accompanying notes to consolidated financial statements. 6 FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2011 and 2010 (Unaudited) (Dollars in Thousands) March 31, March 31, SUPPLEMENTAL DISCLOSURES Cash paid for interest on deposits and borrowings $ $ Cash paid for income taxes $ - $ SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING ACTIVITIES Net change in unrealized holding gain (loss) on investments available-for-sale $ $ See accompanying notes to consolidated financial statements. 7 FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, Dollars in Thousands) NOTE 1. BASIS OF PRESENTATION Principles of consolidation:The accompanying unaudited consolidated financial statements of First Sentry Bancshares, Inc. (the “Company”) and its wholly-owned subsidiary, First Sentry Bank (the “Bank”) have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the instructions for Form 10-Q.Accordingly, they do not include all of the information and footnotes necessary for a complete presentation of consolidated financial position, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for (i) a fair presentation and (ii) to make the financial statements not misleading, have been included.Operating results for the three months ended March 31, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011.All significant inter-company balances have been eliminated in consolidation. Current accounting developments:In January 2011, the Financial Accounting Standards Board issued Accounting Standards Update 2011-01, Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20.Under the existing effective date in Update 2010-20, public-entity creditors would have provided disclosures about troubled debt restructurings for periods beginning on or after December 15, 2010. The amendments in this Update temporarily defers the effective date for interim and annual periods ending after June 15, 2011, enabling public-entity creditors to provide those disclosures after the Board clarifies the guidance for determining what constitutes a troubled debt restructuring. The deferral in this Update will result in more consistent disclosures about troubled debt restructurings. This amendment does not defer the effective date of the other disclosure requirements in Update 2010-20.The deferral in this amendment is effective upon issuance and is not expected to have a significant impact on the Company. In April, 2011, the Financial Accounting Standards Board issued Accounting Standards Update 2011-02, A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.This update provides additional guidance and amendments to Subtopic 310-40, Receivables – Troubled Debt Restructurings by Creditors.In evaluating whether a restructuring constitutes a troubled debt restructuring, a creditor must separately conclude that both of the following exist; the restructuring constitutes a concession, and the debtor is experiencing financial difficulties.The amendments clarify the guidance on a creditor’s evaluation of whether it has granted a concession, and on a creditor’s evaluation of whether a debtor is experiencing financial difficulties. The amendments in this Update are effective for the first interim or annual period beginning on or after June 15, 2011, and should be applied retrospectively to the beginning of the annual period of adoption. As a result of applying these amendments, an entity may identify receivables that are newly considered impaired. For purposes of measuring impairment of those receivables, an entity should apply the amendments prospectively for the first interim or annual period beginning on or after June 15, 2011. An entity should disclose the total amount of receivables and the allowance for credit losses as of the end of the period of adoption related to those receivables that are newly considered impaired under Section 310-10-35 for which impairment was previously measured under Subtopic 450-20, Contingencies—Loss Contingencies.An entity should disclose the information required by paragraphs 310-10-50-33 through 50-34, which was deferred by Accounting Standards Update No. 2011-01, Receivables (Topic 310): Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20, for interim and annual periods beginning on or after June 15, 2011.The amendments are not expected to have a significant impact on the Company. 8 FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, Dollars in Thousands) NOTE 1.BASIS OF PRESENTATION (continued) In April, 2011 the Financial Accounting Standards Board issued Accounting Standards Update 2011-3, Reconsideration of Effective Control for Repurchase Agreements.The amendments in this Update remove from the assessment of effective control (1) the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and (2) the collateral maintenance implementation guidance related to that criterion.Other criteria applicable to the assessment of effective control are not changed by the amendments in this Update. Those criteria indicate that the transferor is deemed to have maintained effective control over the financial assets transferred (and thus must account for the transaction as a secured borrowing) for agreements that both entitle and obligate the transferor to repurchase or redeem the financial assets before their maturity when all of the listed conditions have been met.The amendments are not expected to have a significant impact on the Company. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s financial position, results of operations or cash flows. NOTE 2.INVESTMENT SECURITIES The amortized cost of investment securities and their fair values at March 31, 2011 (unaudited) and December 31, 2010 are as follows: Amortized Unrealized Unrealized Fair Cost Gains Losses Value March 31, 2011 (unaudited): Held-to-maturity: State and political $ Corporate securities - Available-for-sale: Mortgage-backed securities U.S. agency State and political 96 56 $ December 31, 2010: Held-to-maturity: State and political $ Corporate securities - Available-for-sale: Mortgage-backed securities U.S. agency State and political 67 94 $ 9 FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, Dollars in Thousands) NOTE 2.INVESTMENT SECURITIES (continued) The amortized cost and estimated fair value of securities at March 31, 2011 (unaudited) and December 31, 2010, by contractual maturity, are as follows: Held-to-Maturity Available-for-Sale Amortized Fair Amortized Fair Cost Value Cost Value March 31, 2011 (unaudited): One year or less $ After one year through five years Afterfive years through ten years After ten years $ December 31, 2010: One year or less $ After one year through five years Afterfive years through ten years After ten years $ Actual maturities of debt securities may differ from those presented above since certain obligations provide the issuer the right to call or prepay the obligation prior to its scheduled maturity. During the fourth quarter of 2010, management transferred certain securities from the classification of “available-for-sale” to “held-to-maturity” after evaluating the Company’s security investment classifications.The securities transferred included fourteen municipal securities acquired during 2010 with a book value of $8,059 and a fair value of $8,005 at October 31, 2010.The securities have been transferred under GAAP, and the unrealized losses totaling $54 are recorded in other comprehensive income and are being amortized over the life of the securities in a manner consistent with the amortization of any premium or discount.Management’s decision to reclass the securities was based on the change in the Company’s ability and intent to hold these securities to maturity.At October 31, 2010, the Company determined that it had a positive intent to hold to maturity the available-for-sale securities reclassed.Factors used in assessing the ability to hold these securities to maturity were future liquidity needs and sources of funding.The Company does not intend to dispose of these securities in response to needs for liquidity or use as an additional funding source. Securities with a carrying value of $47,909 and $47,144 were pledged at March 31, 2011 (unaudited) and December 31, 2010, respectively, to secure public deposits, securities sold under agreements to repurchase and for other purposes as required or permitted by law. 10 FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, Dollars in Thousands) NOTE 2.INVESTMENT SECURITIES (continued) Management evaluates securities for other-than-temporary impairment at least on a quarterly basis, and more frequently when economic or market concerns warrant such evaluation.Consideration is given to (1) the length of time and the extent to which fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, and (3) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. Information pertaining to securities held-to-maturity and securities available-for-sale with gross unrealized losses at March 31, 2011 (unaudited) and December 31, 2010, aggregated by investment category and length of time that individual securities have been in a continuous loss position follows: Less Than Twelve Months Over Twelve Months Gross Gross Unrealized Fair Unrealized Unrealized Losses Value Losses Losses March 31, 2011 (unaudited): Held-to-maturity: State and political $ $ $
